DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 07/28/2022.  As directed by the amendment: claims 1, 3, 8, and 14-17 have been amended; claims 2 and 7 have been cancelled; and no claims have been added. Thus, claims 1, 3-6, and 8-20 are presently pending in this application.
Applicant’s amendments to the claims have overcome Examiner’s rejections under 35 USC § 112(b) and 35 USC § 101.
Response to Arguments
Applicant's arguments filed 07/28/2022 are not considered persuasive. Applicant argues on page 11 “Na does not disclose the first to third through units, e.g., TH1 to TH3, provided in body unit 110 of the presently claimed invention. In addition, in Na, as shown in Fig. 11 (reproduced below), element 151 just covers element 137 and does not connect elements 135 and 137”. To clarify Examiner is and was considered elements 150 and 130 to be the body unit taught by Na (KR 2014/0137308). Currently amended claim 1 does not currently require the body unit to be formed as only one piece. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Examiner agrees element 151 covers element 137, and in so doing joins or connects the claimed through holes concentrically to retain element 142 between surfaces 134 and 153 (Figs. 8-9 and 11). Therefor Examiner does not find this argument persuasive. Examiner further notes these are limitations of a through-hole and thus the absence of material. Connection of these holes are therefore considered to include overlapping to allow fluids to pass through the concentrically joined holes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-8, 10-14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na (KR 2014/0137308, see also attached machine translation)
In regards to claim 1:
An apparatus for intracranial drug injection (Fig. 19 element 101 and components thereof) comprising: a body unit having a through-hole extending between a first opening in a topmost surface and a second opening in a bottommost surface (See annotated Fig. 19 below); a cap unit (Fig. 19 elements 160 and 170) having a shape corresponding to at least a part of an inner surface of the through-hole and being inserted into the first opening to cover the first opening (See annotated Fig. 19 below); and a tube unit having one end coupled to the second opening and the other end configured to extend toward a brain lesion (See annotated Fig. 19 below. Page 3 para. 7 of translation “Since the catheter is directly connected to the brain lesion site”), wherein the through-hole comprises: a first through unit into which the cap unit is inserted (See annotated Fig. 8b below, element 135); a third through unit into which the tube unit is inserted (Fig. 9B element 151); and a second through unit connecting the first through unit to the third through unit (see annotated Fig. 8B below and Fig. 19 element 151 connected to first through unit via second through unit element 137), wherein a cross-sectional area of the second through unit is smaller than a cross-sectional area of the third through unit (Fig. 19 element 137 fits within element 151. These elements are not explicitly mark in Fig. 19 but are within Figs. 8b and 9b of the individual components).

    PNG
    media_image1.png
    183
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    377
    media_image2.png
    Greyscale


In regards to claim 3:
The apparatus for intracranial drug injection of claim 2, wherein a cross-sectional area of a topmost surface of the first through unit is larger than a cross-sectional area of a bottommost surface of the first through unit (Fig. 8B D6 is the diameter of the first through unit at the topmost surface and is greater than the diameter of the bottom most surface as it meets and has the same diameter as the second through unit element 137).
In regards to claim 4:
The apparatus for intracranial drug injection of claim 3, wherein an inner surface of the first through unit has a funnel shape (Fig. 8b element 135’s funnel shape tapering inward towards its mating with element 137).
In regards to claim 5:
The apparatus for intracranial drug injection of claim 4, wherein a unit of the cap unit inserted into the first through unit has a shape corresponding to the inner surface of the first through unit (Fig. 19 elements 170 and 160 shapes correspond to the upper cylindrical portion of the funnel shaped first through unit).
In regards to claim 6:
The apparatus for intracranial drug injection of claim 2, wherein at least a part of the first through unit is screwed with the cap unit (Fig. 10 element 161 of element 160).
In regards to claim 8:
The apparatus for intracranial drug injection of claim 1, wherein the body unit comprises: a column unit having the through-hole formed therein; and a flange unit that extends from the column unit, protrudes to the outside of the column unit, and has a plurality of screw holes surrounding the first opening (see annotated Fig. 8b below. Column unit houses first through unit, element 135). 

    PNG
    media_image3.png
    266
    272
    media_image3.png
    Greyscale

In regards to claim 10:
The apparatus for intracranial drug injection of claim 8, wherein the cap unit includes silicone (translation Page 7 para 3 “The blocking disk 170 is a thin disk made of a silicon material”).
In regards to claim 11:
The apparatus for intracranial drug injection of claim 8, wherein the tube unit is inserted into the second opening of the body unit (translation page 3 para. 4 “A catheter 140 having an elongate tubular member, the distal end 142 of the catheter fitting into a projection 138 of the chamber 130”).
In regards to claim 12:
The apparatus for intracranial drug injection of claim 1, wherein the tube unit is formed integrally with the body unit (translation page 3 para. 4 “A catheter 140 having an elongate tubular member, the distal end 142 of the catheter fitting into a projection 138 of the chamber 130; A catheter securing cap 150 coupled to the projection 138 of the chamber 130 to secure the distal end 142 of the catheter 140 to the protrusion 138 of the chamber 130” considered formed integrally with the body unit is it is stated to be physically coupled to and secured by element 150 causing the assembly to behave as one integrated unit).
In regards to claim 13:
The apparatus for intracranial drug injection of claim 1, wherein the cap unit is formed integrally with the body unit (translation page 3 para. 6 “placing a silicon blocking disc 170 in the chamber 130 and then coupling the upper cap 160 to the chamber 130” considered integral with the body unit as it the cap is inserted within the components of the body unit and then coupled the upper cap to the body unit such that the assembly behaves as an integral unit).
In regards to claim 14:
A method for intracranial drug injection comprising: (a) a step of preparing an apparatus for intracranial drug injection including a body unit (Fig. 11 element 100) having a through-hole extending between a first opening in a topmost surface and a second opening in a bottommost surface (Fig. 8b and 9b elements 135, 137, and 151), a cap unit having a shape corresponding to at least a part of an inner surface of the through-hole (Fig. 19 elements 170, 160, and Fig. 11 element 110 and subcomponents), and a tube unit coupled to the second opening of the through hole (Fig. 19 element 140); (b) a step of perforating a hole in a skull of a patient suffering from a degenerative brain disease including Alzheimer's dementia (translation page 3 para 6 “In order to achieve the above object, the present invention provides a method of administering a stem cell or brain disease treating drug for treating Alzheimer's dementia, which comprises the steps of: (a) administering to a patient (P) having a brain degenerative disease including Alzheimer's disease, A first step of drilling a hole of the skull 10b of the body 10a;”); (c) a step of inserting a combination of the body unit, the cap unit, and the tube unit into brain parenchyma of the patient through the hole; (d) a step of inserting a guiding rod into the tube unit to guide an end of the tube unit to move in a direction of a brain lesion of the patient (translation page 3 para. 6 “inserting the 'intraocular drug-injecting device mounting assembly' 100 into the parenchyma 15 of the patient P through the hole to allow the proximal end of the catheter 140 to reach the lesion 12 of the patient P And then fixing the chamber 130 of the assembly 100 to the patient's skull 10b” steps c and d performed together); (e) a step of removing the guiding rod from the combination after the body unit is coupled to the skull when the end of the tube unit reaches the brain lesion (translation page 3 para.6 “separating and removing the guiding hub 110 from the chamber 130, thereby removing the guide 120 as well;”); and (f) a step of inserting a needle of a syringe storing drugs into the tube unit through the cap unit to supply the drugs to the brain lesion (translation page 3 para. 6 “By inserting the needle 181 of the syringe 180 containing the stem cell 185 or the cerebral disease therapeutic drug into the chamber 130, the syringe needle 181 is inserted into the inside of the catheter 140 To reach the lesion (12) through a fourth step; (e) activating the syringe 180 to administer the stem cell 185 or a drug for treating brain diseases to the lesion 12, and then removing the syringe 180;”), and wherein the through-hole comprises: a first through unit into which the cap unit is inserted (See annotated Fig. 8b below, element 135); a third through unit into which the tube unit is inserted (Fig. 9B element 151); and a second through unit connecting the first through unit to the third through unit (see annotated Fig. 8B below and Fig. 19 element 151 connected to first through unit via second through unit element 137), wherein a cross-sectional area of the second through unit is smaller than a cross-sectional area of the third through unit (Fig. 19 element 137 fits within element 151. These elements are not explicitly mark in Fig. 19 but are within Figs. 8b and 9b of the individual components).

    PNG
    media_image1.png
    183
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    377
    media_image2.png
    Greyscale

In regards to claim 16:
The method for intracranial drug injection of claim 14, wherein the body unit comprises: a column unit having the through-hole formed therein; and a flange unit that extends from the column unit, protrudes to the outside of the column unit, and has a plurality of screw holes surrounding the first opening (see annotated Fig. 8b below. Column unit houses first through unit, element 135).

    PNG
    media_image3.png
    266
    272
    media_image3.png
    Greyscale

In regards to claim 20:
The method for intracranial drug injection of claim 14, wherein the cap unit includes silicone (translation Page 7 para 3 “The blocking disk 170 is a thin disk made of a silicon material”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (KR 2014/0137308, see also attached machine translation) in view of E. E. Sheldon (US 3,417,745)
In regards to claim 9:
The apparatus for intracranial drug injection of claim 1, taught by Na as described in parent claim rejection.
Na teaches the cap (Fig. 19 element 160 made of silicone, translation Page 7 para 3 “The blocking disk 170 is a thin disk made of a silicon material”) but does not explicitly teach using light-transmitting material for the cap. Sheldon teaches using light transparent silicone (Col 7:45-51 “The light transparent conducting layer 61 which transmits the illumination for the examined part is covered by a light transparent dielectric layer such as of silicone”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the silicone taught by Na to be light transparent silicone as taught by Sheldon. This would have been motivated by creating allowing viewing inside the implant through the silicone cap to inspect it without potentially introducing foreign matter or infectious substances into the implant and brain.

In regards to claim 19:
The method for intracranial drug injection of claim 14, taught by Na as described in parent claim rejection.
Na teaches the cap (Fig. 19 element 160 made of silicone, translation Page 7 para 3 “The blocking disk 170 is a thin disk made of a silicon material”) but does not explicitly teach using light-transmitting material for the cap. Sheldon teaches using light transparent silicone (Col 7:45-51 “The light transparent conducting layer 61 which transmits the illumination for the examined part is covered by a light transparent dielectric layer such as of silicone”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the silicone taught by Na to be light transparent silicone as taught by Sheldon. This would have been motivated by creating allowing viewing inside the implant through the silicone cap to inspect it without potentially introducing foreign matter or infectious substances into the implant and brain.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (KR 2014/0137308, see also attached machine translation).
In regards to claim 15:
The method for intracranial drug injection of claim 14, taught by Na as described in parent claim rejection.
Na renders obvious, further comprising: (g) a step of passing the needle of the syringe storing the drug through a unit of skin of the patient overlapping the cap unit and sutured to cover the skull after step (f) (translation page 8 para. 12 to page 9 para. 2 “Alternatively, the guiding hub 185 It is also possible to insert the syringe needle 181 after inserting the silicon disc 170 and the upper cap 160 as shown in FIG. Since the silicon dioxide blocking disc 170 can pass through the injection needle and the through hole 165 is formed at the center of the upper cap 160 as well, the upper cap 160 is completely covered, 181) can be inserted. Since the perforated disc 170 of the silicone material is closed again after the syringe needle 181 is removed, the stem cell administration operation is performed after the closure disc 170 and the upper cap 160 are installed as shown in FIG. It is also acceptable”, “Only the skin 13 covering the upper portion of the upper cap 160 is slightly cut and the syringe needle 181 is inserted into the through hole 160 of the upper cap 160. The syringe needle 181 may be inserted into the catheter 140 through the silicone-made barrier disc 170 and may reach the location of the lesion. When the syringe needle 181 is withdrawn immediately after the stem cell 185 is withdrawn, there is a danger that the brain tissue may be sucked out due to the negative pressure in the brain, so that the needle 181 is slowly withdrawn and the saline solution is injected desirable”.) and repeating step (f) (Para. 0001 machine translation “An intracerebral drug injection device and an intravenous drug injection device assembly for allowing a user to easily and repeatedly administer stem cells in the future when the device is to be administered for a long period of time”. Machine translation page 3 7th paragraph. “Since the catheter is directly connected to the brain lesion site by long-term implantation into the skull of a patient suffering from Alzheimer's dementia or brain disease, the drug injecting apparatus according to the present invention can be used for repeatedly injecting a stem cell or brain disease”).
Na does not explicitly state passing the needle through the skin but it would have been obvious to one of ordinary skill in the art the needle is passed through the skin due to “the skin 13 covering the upper portion of the upper cap 160 is slightly cut”. The step involves passing the needle through the layer of skin via the stated cut. It is further obvious to one of ordinary skill in the art the skin must be sealed after the implantation of the device either by adhesive, suture, staples or other sealing means as to prevent infection of the treatment site furthermore the method of sealing of the skin after surgery would not affect the ability of the needle to pass through the skin. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (KR 2014/0137308, see also attached machine translation) in view of Aebischer et al. (US 5,554,148).
In regards to claim 17:
The method for intracranial drug injection of claim 16, taught by Na as described in parent claim rejection. 
Na does not appear to explicitly teach the support unit as claimed. Aebischer teaches, wherein step (e) includes a step of interposing a support unit between the flange unit and the skull (Figs. 4a and 5 element 12), and thereafter, inserting screws into the plurality of screw holes to couple the flange unit to the skull (see annotated Fig. 1 below).

    PNG
    media_image4.png
    123
    209
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the intracranial drug injection device taught by Na to include a support unit as taught by Aebischer. This would have been motivated by improving the contact between the intracranial drug and the non-planar surface that is the skull resulting in a better securement of the intracranial drug injection device.
In regards to claim 18:
The method for intracranial drug injection of claim 17, taught by Na as described in parent claim rejection. 
Na does not appear to explicitly teach the support unit as claimed. Aebischer teaches, wherein the support unit has a wedge shape (see annotated Fig. 5 below. Considered to be a wedge shape due to Merriam-Webster definition “2a: something (such as a policy) causing a breach or separation” as element 12 causes a breach or separation between the skull and element 34).

    PNG
    media_image5.png
    125
    263
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the intracranial drug injection device taught by Na to include a support unit as taught by Aebischer. This would have been motivated by improving the contact between the intracranial drug and the non-planar surface that is the skull resulting in a better securement of the intracranial drug injection device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783